DETAILED ACTION

1. This communication is in response to the continued examination filed on 09/27/2021.  The present application is being examined under the AIA  first to invent provisions. 
 
 2. Status of the claims:   
        Claims 1, 19, and 20 are amended. 
        Claims 1-20 are pending.
 
Response to Argument
3. Applicant's arguments filed 09/27/2021 have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
           the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
           which the invention was made.  

4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
 nonobviousness. 

4b. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
  
4c. Claims  1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linares et al. (hereinafter “Linares”) (US 2014/0359127 A1) in view of Russello  et al. (hereinafter “Russello”) (US 2014/0137184 A1), in view of  Lu  et al. (hereinafter “Lu”) (US 11,093,518 B1),  and further in view of  Veselov  et al. (hereinafter “Vesolov”) (US 10,623,433 B1).  
Regarding claim 1, Linares discloses a computer-implemented method for autodiscovery with dynamic configuration, the computer-implemented method comprising: 
generating a configuration template for a provider ( a profile template generator generating a profile template blank for a computer resource that processes configurations of the profile template (computer resource is considered as the provider) (Linares, [0056])), the configuration template including one or more conditions(Linares discloses condition causing the generated event that applies to resources configurations of a template (Linares, [0066])); 
       determining from a list of conditions, for the detected new event, occurrence of at least one condition of the configuration template ( finding the appropriate profile template after capturing an event condition (Linares, [0075])); and
     in response to the determining of the occurrence of the at least one condition of the configuration template for the detected new event, automatically launching a configuration associated with the new event ( after determining the appropriated resources configuration that is based on an event condition, automatically applying  resources configuration specified by a predefined template; where the appropriated profile template are found after capturing an event condition  (Linares, [0075])).

        Linares does not  disclose automatic monitoring by a plurality of cooperating providers for launch of a new event from a provider; based on the monitoring, detecting the new event.

         Russello discloses automatic monitoring by a plurality of cooperating providers for launch of a new event from a provider ( monitoring an application in the linux layer and an application above the linux layer  for launching a new process ( where the application in the linux layer and the application above the linux layer are equated to a plurality of cooperating providers launching the new process) (Russello, [0137]; [0140])); based on the monitoring,  detecting the new event (detecting a new process while monitoring for a predefined event (Russello, [0137]));

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Russello’s teachings with Linares’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to detect a new process from an existing process by doing so security policy can be applied to an application associated with the new process  (Russello, [0133])).   

     Linares in view of Russello do not disclose the configuration template including a variable, the variable being substituted by one or more actual values from the new event that triggered at least one of the one or more conditions, the one or more actual values being supplied by cooperation of the plurality of providers.

      Lu discloses the configuration template including a variable (setting up of configuration file for a user specified metric (metric is equated to variable) (Lu, column 71, lines 17-21 )), the variable being substituted by one or more actual values from the new event that triggered at least one of the one or more conditions ( when the value of a metric is within  a boundary a process starts ( the value of a metric is equated to an actual value of a variable (Lu, column 71, lines 61-66 )), the one or more actual values being supplied by cooperation of the plurality of providers ( data collected being transmitted by a monitored entities using a monitoring application system ( monitored entities are equated to providers) (Lu, column 71, lines 25-30 )).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Lu’s teachings with Linares’s teachings in view 

            Linares in view of Russello and in view of Lu do not disclose receiving one or more hints, the one or more hints providing information for a configuration template for monitoring a new event from a provider, the configuration template being stored next to an application container.

     Veselov discloses  receiving one or more hints, the one or more hints providing information for a configuration template ( implementing an application template by using an configuration information for a type application used by a user using data access pattern of  the user  ( user’s data access pattern is equated to user’s access hint)( Veselov, column 2, lines 49-59; column 8, lines 52-64 )) for monitoring a new event from a provider ( monitoring a data service for collecting user’s data providing regular data access pattern of a user  ( Veselov, column 8, lines 52-64 )), the configuration template being stored next to an application container ( a custom application code being in containers located in multiple geographical locations ( configuration template next to application container in multiple locations is in light of the instant application specification in paragraph [0046] that discloses next to application container is instead of at a central place)  ( Veselov, column 2 ,line 67; column 3, lines 1-6 )).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Veselov’s teachings with Linares’s teachings, in view of Russello’s teaching, and in view of Lu’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to provide an appropriate application template for a user by using  providing an application template based on the regular access pattern   of the user.

Regarding claim 19, Linares, Russello, Lu, and Veselov disclose a system comprising: a processor; and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor ( a processing unit and a memory storing routines that execute in a computer system (Linares, [0027)). In addition, claim 19 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 1, thus the same rationale applies. 

  4d. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Linares, in view of Russello, in view of Lu, in view of Veselov as applied to claims 1 and 19-20 above,  and further in view of Fabel  et al. (hereinafter “Fabel”) (US 2004/0130745 A1).    

Regarding claim 3, Linares, Russello, Lu, and Veselov disclose the method of claim 2.

       Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the module comprises a group of settings for particular tasks. 
 
      Fabel discloses wherein the module comprises a group of settings for particular tasks ( using configuration file 110 a group of settings that are optimally being executed for a particular print job (where the print job is a print task and where configuration file 110 is a module) (Fabel, [0027])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fabel’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order for a user to optimize the execution of a printing task.   

  4e. Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Linares in view of Russello, in view of Lu, in view of  Veselov   as applied to claims 1 and 19-20 above, and further in view of WILLSON  et al. (hereinafter “WILLSON”) (US 2003/0061398 A1).   
  


     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the new event is emitted to a common bus by the provider.   

      WILSON discloses wherein the new event is emitted to a common bus by the provider (provided bus events being shared over an information bus (information bus is a common bus because it has being shared by information provided by application where the application is considered being provided by a provider) (WILSON,[0019]) (in [0237], the event is from new InfoBus).     

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate WILSON’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to optimize the utilization of a networking bus.      

Regarding claim 5, Linares, Russello, Lu, Veselov, and WILSON disclose the method of claim 4. 

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the new event is one of a plurality of events emitted to the common bus by the provider and other providers.   

      WILSON discloses wherein the new event is one of a plurality of events emitted to the common bus by the provider and other providers (provided bus events being shared over an information bus (information bus is a common bus because it has being shared by information provided by application and other participating applications, where the applications and other participating applications are considered being provided by a provider and by other providers) (WILSON,[0019]-[0020]) (in [0237], the event is from new InfoBus) ( a producer providing application data is disclosed in [0054]).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate WILSON’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to optimize the utilization of a networking bus by a plurality of providers.     

  4f. Claims 2 and  6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Linares in view of Russello, in view of Lu, in view of  Veselov  as applied to claims 1 and 19-20 above, and further in view of Christensen (US 2018/0373551 A1).    
 
Regarding claim 2, Linares, Russello, Lu, and Veselov disclose the method of claim 1. 

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the configuration is a module and the launching is an instantiation of the module.   

        Christensen discloses wherein the configuration is a module and the launching is an instantiation of the module (creating a module creates a dynamic template that includes a tool for processing the dynamic template into a configuration file and a tool launching resources specified by the dynamic template (the configuration file that is a tool for processing the template is equated to a module because the module creates also template) (Christensen, [0043])).   

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Christensen’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to launch any configuration of a device efficiently by using a dynamic template.     



     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the provider is a container provider or a container orchestration platform and the new event is a new container.

      Christensen discloses wherein the provider is a container provider or a container orchestration platform and the new event is a new container (application containers where a container allows an administrator to run an application (Christensen, [0002])).   
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Christensen’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to improve the utilization of a platform by using specific container for specific applications.    

Regarding claim 7, Linares, Russello, Lu, Veselov, and Christensen disclose the method of claim 6.

         Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the provider is DOCKER or KUBERNETES.  

        Christensen discloses wherein the provider is DOCKER or KUBERNETES (a DOCKER container (Christensen, [0057])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Christensen’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated 

Regarding claim 8, Linares, Russello, Lu, and Veselov disclose the method of claim 1.  

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the provider is a port-based provider, process-based provider, or file search provider. 
 
        Christensen discloses wherein the provider is a port-based provider, process-based provider, or file search provider (a port number being associated to a dynamic template of container (Christensen, [0060])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Christensen’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to locate where a template has to be sent (Christensen, [0060]).    

   4g. Claims  9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linares in view of Russello, in view of Lu, in view of  Veselov  as applied to claims 1 and 19-20 above, and further in view of Datla et al. (hereinafter “Datla”)  (US 7,499,902 B2).       

Regarding claim 9, Linares, Russello, Lu, and Veselov disclose the method of claim 1. 

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose further comprising determining that the detected new container included one or more hints.

       Datla discloses further comprising determining that the detected new container included one or more hints (detecting the command that detect the creation of a structure that represent the command (because a container is a structure that is created by the parameters of the .  
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Datla’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to accurately predict the data required for creating a new container.     

Regarding claim 10, Linares, Russello, Lu, Veselov, and Datla disclose the method of claim 9.

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the configuration includes container labels or container annotations, wherein the one or more hints are located in the container labels or container annotations.   

        Datla discloses wherein the configuration includes container labels or container annotations, wherein the one or more hints are located in the container labels or container annotations (a container name, where parameters are disclosed predicting the container name (the container name is equated to container label) (Datla, column 5, lines 35-46)).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Datla’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to accurately predict the location of a new container by providing the name of the container.      

Regarding claim 11, Linares, Russello, Lu, Veselov, and Datla disclose the method of claim 9.  

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein, based on the one or more hints, determining a configuration of a module.

        Datla discloses wherein, based on the one or more hints, determining a configuration of a module (a configuration file being predicted by using parameters that are being used to build the configuration file (configuration module is equated to configuration file because the file is a succession of steps that constitute the module) (Datla, column 10, lines 27-32)). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Datla’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to accurately predict the configuration of a container by providing the required parameters for building the container.     

Regarding claim 14, Linares, Russello, Lu, Veselov, and Datla disclose the method of claim 9. 

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the one or more hints include a hint on specific ports aspect to use, so as to enable a port scanner, based on the hint, to scan only the specific ports.   

        Datla discloses wherein the one or more hints include a hint on specific ports aspect to use, so as to enable a port scanner, based on the hint, to scan only the specific ports (a serial port  that is associated with a command syntax (the command has the parameters that are the hints for the creation of the container) (Datla, column 10, lines 27-32).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Datla’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to accurately predict the port location where the container template has to be sent.     

Linares in view of Russello, in view of Lu, in view of  Veselov  as applied to claims 1 and 19-20 above, and further in view of Mishalov et al. (hereinafter “Mishalov”)  (US 2018/0048545 A1).     
 
Regarding claim 12, Linares, Russello, Lu, and Veselov disclose the method of claim 1.

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the monitoring includes monitoring container API for signals indicative of the new container.  
  
          Mishalov discloses wherein the monitoring includes monitoring container API for signals indicative of the new container (using API and monitoring metric for accessing a container, where monitoring metrics from an application layer of the new container is received (the receiving of metrics of application layer of the new container is a signal  indication of the new container)  (Mishalov, [0029])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mishalov’s with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to communicate better with the new interface by using an interface compatible to the new container.     

Regarding claim 13, Linares, Russello, Lu, Veselov, and Mishalov disclose the method of claim 12.

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose further comprising retrieving logs from the new container based on the one or more hints instead of being based on a default retrieval process. 
       Mishalov discloses further comprising retrieving logs from the new container based on the one or more hints instead of being based on a default retrieval process (when an 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mishalov’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to customize the retrieving of data for a container by using metric related to the container.      

Regarding claim 18, Linares, Russello, Lu, and Veselov disclose the method of claim 1. 

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose further comprising automatically enriching the new event with DOCKER or KUBERNETES metadata.   

          Mishalov discloses further comprising automatically enriching the new event with DOCKER or KUBERNETES metadata (when automatic configuration by container deployment tools such as Kubernetes deployment tools (Kubernetes deployment tools automatically also bring Kubernetes deployment metadata) (Mishalov, [0008])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mishalov’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to customize the retrieving of data for a container by using metric related to the container.      

Linares in view of Russello, in view of Lu , in view of Veselov as applied to claims 1 and 19-20 above, and further in view of SUTOH et al. (hereinafter “SUTOH”)  (US 2009/0248847 A1). 
   
Regarding claim 15, Linares, Russello, Lu, and Veselov disclose the method of claim 1.  

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the configuration automatically launched is automatically stopped once the container exits.    

          SUTOH discloses wherein the configuration automatically launched is automatically stopped once the container exits (Execution module stop and setting is canceled (execution module is equated to the container and the setting is equated to the configuration) (the instruction of the execution module to stop can also be automatically instructed the module to stop) (SUTOH,[0094])).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate SUTOH’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order for stopping the launching of a configuration efficiently.     

 4i. Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Linares in view of Russello, in view of Lu, in view of  Veselov  as applied to claims 1 and 19-20 above, and further in view of Lopez Da Silva  et al. (hereinafter “Lopez”) (US 2014/0156816 A1).        

Regarding claim 16, Linares, Russello, Lu, and Veselov disclose the method of claim 1.

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose wherein the configuration template includes a variable, the variable being substituted by actual values from the new event that triggered at least one of the one or more conditions.  

     Lopez discloses wherein the configuration template includes a variable (configuration template having variable (Lopez, [0046])), the variable being substituted by actual values from the new event that triggered at least one of the one or more conditions (triggering configurations select the appropriated template that includes URL in the configuration file (the triggered event being carried out by first server 42) (where configuration changes being applied to configuration operation of a network element) ( configuration changes being equated to variable of the configuration being substituted) (Lopez, [0043]-[0044])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Lopez’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of autodiscovery with automatic configuration launching. One skilled in the art would be motivated to combine them in order to efficiently set the conditions for installing a new configuration.     

Regarding claim 17, Linares, Russello, Lu, Veselov, and Lopez disclose the method of claim 16. 

     Linares in view of Russello, in view of Lu, and in view of Veselov do not disclose further comprising, creating a new configuration by replacing a variable in the configuration template with a container IP address for the new event which triggered the at least one condition. 

        Lopez discloses further comprising, creating a new configuration by replacing a variable in the configuration template with a container IP address for the new event which triggered the at least one condition (the metaconf being specified with the IP address of the supporting configuration when the execution of an internal script in server 42 is triggered once the metaconf being delivered (Lopez, [0076]-[0078])). 

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Mishalov’s teachings with Linares’s teachings in view of Russello’s teachings, in view of Lu’s teachings, and in view of Veselov’s teachings of 
Conclusion
5.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455